Name: 2012/493/EU: Council Decision of 23Ã March 2012 authorising the opening of negotiations for an international agreement on the creation of the EU-LAC Foundation as an international organisation
 Type: Decision_ENTSCHEID
 Subject Matter: America;  European construction;  international affairs;  legal form of organisations
 Date Published: 2012-09-06

 6.9.2012 EN Official Journal of the European Union L 240/1 COUNCIL DECISION of 23 March 2012 authorising the opening of negotiations for an international agreement on the creation of the EU-LAC Foundation as an international organisation (2012/493/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 218(3) and (4), Having regard to the recommendation from the European Commission, Whereas: negotiations should be opened with a view to concluding an international agreement on the creation of the EU-LAC Foundation as an international organisation between the European Union and its Member States and the Latin American and Caribbean countries, HAS ADOPTED THIS DECISION: Article 1 1. The Commission is hereby authorised to open negotiations for an international agreement on the creation of the EU-LAC Foundation as an international organisation between the European Union and its Member States and the Latin American and Caribbean countries. 2. The negotiations shall be conducted on the basis of the negotiating directives set out in the Addendum to this Decision. Article 2 The Commission is nominated as the Unions negotiator. Article 3 The negotiations shall be conducted in consultation with the Latin America Working Group (COLAT/AMLAT). Article 4 This Decision is addressed to the Commission. Done at Brussels, 23 March 2012. For the Council The President C. ASHTON